             IN THE UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                      PINE BLUFF DIVISION

JASON DEON PALTON
ADC #095164                                                 PLAINTIFF

v.                     No. 5:19-cv-51-DPM

JAMES GIBSON, Warden, Varner
Unit, ADC; JAMES SHIPMAN,
Deputy Warden, Varner Supermax,
ADC; F. WASHINGTON, Classification,
Varner Supermax, ADC; and REMONA S.
DAVIS, Corporal, Varner Supermax, ADC                 DEFENDANTS

                               ORDER
     The Court adopts        Magistrate Judge     Deere's    unopposed
recommendation, NQ 43.       FED.   R. CIV. P. 72(b) (1983 addition to
advisory committee notes).    Motion for summary judgment, NQ 39,
granted.     Palton' s amended complaint will be dismissed with
prejudice.
     So Ordered.


                                D.P. Marshall Jr.
                                United States District Judge
